Title: To Alexander Hamilton from Joshua Sands, 11 November 1799
From: Sands, Joshua
To: Hamilton, Alexander


          
            Sir.
            Custom House New York Novr. 11th. 1799.
          
          I had the honor of receiving Your Letter of this date, relative to permission for the Revenue Cutter to accompany the Snow Acteon to Norfolk—as I do not feel myself at liberty to order this Vessel out of the district, I will with pleasure if the Snow Acteon should remain in Port till thursday, write immediately to the Secretary of the Treasury, whose directions upon that subject may be obtained by that time, & I have no doubt he will readily comply with your wishes—
          I am Sir with esteem Your Obedt. Servant
          
            Josha. Sands
            Collector
          
          Genl. A. Hamilton
        